DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of method claims 13-21 is acknowledged. The election has been made without traverse. 
Claims 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Interpretation
If a prior art structure is identical or substantially identical to a claimed structure, then the prior art structure is presumed to have the same properties as the claimed structure.
	For example, if a claim requires 
“structure X with property Y” 
and the prior art teaches 
“structure X” 
then the prior art structure X is presumed to have the same property Y as the claimed structure X because they are identical or substantially identical structures.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church (US 20160031159 A1) and further in view of Mather (US 20050245719 A1).
	In reference to claim 13, Church discloses a method of producing an article, comprising the steps of: 
I) applying a filament of an at least partly molten construction material to a carrier, such that a layer of the construction material is obtained, corresponding to a first selected cross section of the article ( “Fused Filament Fabrication… involves extruding plastic filaments using a nozzle which is heated to melt” [P0003);
II) applying a filament of the at least partly molten construction material to a previously applied layer of the construction material, such that a further layer of the construction material is obtained, which corresponds to a further selected cross section 
III) repeating step II) until the article is formed ( “Fused Filament Fabrication” [P0003)
where at least steps II) and III) are conducted within a chamber and the construction material includes a fusible polymer (“To stop this [thermal warping of printed parts] some have heated the entire build chamber” [P0037]. Thus, Church teaches that heating the chamber is known to be optional.);
	Church discloses that the filament is a polymer but does not disclose the particular composition of the polymer.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, polymers for 3d printing, Mather discloses “polyurethanes of the invention can be used for … rapid prototyping” (P0052) and wherein “the shape memory polyurethanes were formulated such that the melting temperature of one segment falls within a useful temperature range for biomedical application: 37° C.-50° C” (P0071). 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the polymer was a polyurethane.
The combination would be achievable by integrating Mather’s polymer in to the Church method. A person having ordinary skill in the art would have been specifically motivated to integrate Mather’s polymer in to the Church method because Church is a rapid prototyping method that uses a polymer and Mather suggests that their polymer is suitable for use in rapid prototyping applications.

	In reference to claims 14-15 the combination discloses the method as in claim 13.
Church further discloses wherein the interior of the chamber is cooled at least at times and wherein the interior of the chamber is not heated at least at times (“method may further include selectively heating or cooling portions of the apparatus” [P0035]. Also, the machine would be not heated during cool down periods or when the machine is turned off, which is equivalent to cooling in the context of working on molten materials).
	In reference to claims 16-19 the combination discloses the method as in claim 13.
Mather discloses “polyurethanes of the invention can be used for … rapid prototyping” (P0052)

	In reference to claims 20 the combination discloses the method as in claim 13.
Church further discloses wherein the article formed is subjected to an aftertreatment selected from the group consisting of mechanical smoothing of the surface, controlled local heating, heating of the entire article, controlled local cooling, cooling of the entire article, contacting of the article with steam, contacting of the article with the vapor of an organic solvent, irradiating the article with electromagnetic radiation, immersing the article into a liquid bath, and a combination of at least two of these. (“To stop this [thermal warping of printed parts] some have heated the entire build chamber” [P0037]. Removing the device from the chamber or turning off the device would result in the claimed process).
In reference to claims 21 the combination discloses the method as in claim 13.
Church further discloses wherein the article is formed on a substrate and, on conclusion of the method, remains bonded to the substrate (Church teaches the same steps, e.g., “Fused Filament Fabrication… involves extruding plastic filaments using a nozzle which is heated to melt” [P0003] and must result in the same outcome.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744                                                                                                                                                                                             083